Citation Nr: 1815586	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-32 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for restless leg syndrome (RLS).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2017, the Veteran and his spouse, in San Diego, California, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether RLS had its onset in or is otherwise related to the Veteran's period of active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for RLS have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.


II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for RLS have been met.

The record demonstrates competent evidence of a diagnosis of RLS.  02/24/2017, Medical-Non-Government.  Thus, the Board finds that a current disability exists.  

The Veteran testified that he first noted symptoms of RLS during service.  The Veteran's spouse testified that the Veteran has experienced symptoms of RLS since she first met him 44 years ago.  05/10/2017, Hearing Testimony.  A February 2017 letter from the Veteran's treating physician states that he has treated the Veteran for RLS since December 2005.  The doctor noted that the Veteran's statements in the course of treatment support his report of experiencing RLS-related symptoms since service.  The physician concluded that it is more likely than not that RLS had its onset in or is otherwise related to the Veteran's period of active service.  02/24/2017, Medical-Non-Government.  

In light of the foregoing, the Board finds that the competent and probative evidence is at least in equipoise as to whether RLS manifested during or is otherwise related to the Veteran's period of active service, including based on recurrent symptoms first noted in service.  See 38 C.F.R. §§ 3.102, 3.303.   


ORDER

Service connection for restless leg syndrome is granted. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


